Citation Nr: 0923102	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  99-10 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right shoulder injury to include arthritis.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for bilateral hearing 
loss with vertigo.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1965 to July 
1967.  

This matter returns to the Board of Veterans' Appeals (Board) 
following remands issued in February 2007 and February 2008.  

By way of background, the issues on appeal were previously 
denied by the Board in a June 2004 decision; however, the 
Veteran appealed the decision to the United States Court of 
Appeals for Veterans Claims (Court) and the decision was 
vacated and remanded for further development and 
readjudication in a September 2006  Court memorandum 
decision.  

These matters were initially on appeal from rating decisions 
dated in September 1998 and January 1999 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

The Veteran previously testified at a Board hearing held by 
video conference before the undersigned in February 2004.  
The transcript of the hearing is associated with the claims 
file and has been reviewed.  Notably, the law requires that 
the Veterans Law Judge who conducts a hearing on appeal must 
participate in any decision made on that appeal.  See 38 
U.S.C.A. § 7102 (West 2002); 38 C.F.R. §§  19.3, 20.707 
(2008). 

Additional argument, specifically a copy of the Appellant's 
Brief, was received from the Veteran in June 2009.  Notably, 
the brief was already of record.  In any event, the Board 
will consider the submission in conjunction with the issues 
on appeal.        

FINDINGS OF FACT

1.  The Veteran's current residuals of a right shoulder 
injury are not shown to be related to the Veteran's period of 
active service and arthritis of the right shoulder is not 
shown to have manifested to a compensable degree within one 
year of discharge.

2.  The competent medical evidence of record sufficiently 
establishes that the Veteran is currently diagnosed with 
PTSD; however, the Veteran's claimed stressor events have not 
been sufficiently corroborated by credible supporting 
evidence.   

3.  The Veteran does not demonstrate a hearing impairment in 
his right ear as defined by 38 C.F.R. § 3.385.  

4.  Resolving doubt in favor of the Veteran, the Veteran does 
demonstrate a left ear hearing impairment as defined by 
38 C.F.R. § 3.385 with vertigo that is related to acoustic 
trauma sustained in service.  


CONCLUSIONS OF LAW

1.  Residuals of a right shoulder injury to include arthritis 
was not incurred in or aggravated by active military service 
nor may it be so presumed.  38 U.S.C.A. 
§§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2008).  

2.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.304(f) (2008).

3.  Right ear hearing loss was not incurred in or aggravated 
during active service nor may it be so presumed.  38 U.S.C.A. 
§§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.385 (2008).  

4.  Resolving doubt in favor of the Veteran, left ear hearing 
loss with vertigo was incurred during active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.385 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the claimant 
of the criteria for assigning disability ratings and for 
award of an effective date.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Board initially notes that the Veteran did not receive 
proper VCAA notice prior to the initial denial of his claims 
because the VCAA was enacted during the course of his appeal.  
Nonetheless, the notice defect has been cured by issuance of 
proper notice followed by readjudication of the claims, as 
will be explained below.    

In correspondence dated in April 2003, the RO advised the 
Veteran of what the evidence must show to establish 
entitlement to service connection for his claimed disorders, 
specifically delineating the evidence needed to establish 
entitlement to PTSD, and described the types of information 
and evidence that the Veteran should provide in support of 
his claims.  The RO also explained to the Veteran that VA 
would make reasonable efforts to help him obtain evidence 
necessary to support his claim such as medical records, 
employment records, or records from other Federal agencies.  
The Veteran was sent a follow-up notice letter in March 2007 
wherein the Appeals Management Center (AMC) again advised the 
Veteran of the information and evidence needed to 
substantiate his claims to include the specific information 
needed for verification of his claimed stressor events with 
respect to his PTSD claim.  The AMC further advised the 
Veteran regarding how VA determines the disability rating and 
effective date in said correspondence.  The Veteran's claims 
were readjudicated in September 2007.  The AMC sent another 
follow-up notice letter in March 2008, which was followed by 
readjudication in April 2009.  

Thus, after review of the VCAA notice letters provided to the 
Veteran during the course of this appeal, the Board finds 
that the Veteran has been adequately notified regarding the 
information and evidence not of record that is necessary to 
substantiate the claims and the delegation of responsibility 
between the Veteran and VA in providing that information and 
evidence in support of the claims. 

Moreover, the Board observes that the Veteran has been 
provided with a copy of the rating decisions, the statements 
of the case (SOCs), and the supplemental statements of the 
case (SSOCs), which cumulatively included a discussion of the 
facts of the claims, pertinent laws and regulations, 
notification of the bases of the decisions, and a summary of 
the evidence considered to reach the decisions.  
 
Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

In regard to VA's statutory duty to assist, the Board notes 
that the Court vacated the Board's June 2004 Board decision 
finding that VA failed in its duty to assist the Veteran by 
not submitting a request to the ESG or the U.S. Army and 
Joint Services Records Research Center (JSRRC) or otherwise 
informing the Veteran that more specific information was 
needed to seek verification of his stressor events.  The 
Court additionally found that VA failed in its duty to assist 
because it did not obtain an adequate medical examination 
with respect to the Veteran's PTSD and right shoulder claims 
because the examiners did not confirm review of the claims 
folder.  The Court further determined that the Board did not 
adequately discuss whether VA had a duty to provide the 
Veteran with an audiological examination.

The Board notes that the Veteran was afforded with medical 
examinations and opinions for all of his claims in July 2007.  
Each of the examiners confirmed review of the claims folder 
in the text of the examination report or, in the case of the 
joints examiner, in a supplementary report based on such 
review.  Moreover, the examiners interviewed and examined the 
Veteran and provided sound rationales in support of their 
conclusions based on their review of the record and 
evaluation of the Veteran's claimed disorders.  In light of 
the foregoing, the Board finds that the examination reports 
are adequate for the purposes of this adjudication.  
Additionally, while the Veteran did not provide additional 
information with respect to his claimed PTSD stressor events 
in response to a March 2007 VCAA notice letter requesting 
further details, a request for verification of the stressor 
events for which there was adequate information already 
provided was submitted to the JSRRC for appropriate search.  
The JSRRC responded that they were unable to document the 
incidents described by the Veteran, as will be explained 
below.  

The Board also notes that records pertaining to the Veteran's 
award of social security disability benefits have been 
associated with the claims folder, as directed by the 
February 2008 Board Remand.  Furthermore, the Veteran's 
service treatment and personnel records, the DD Form 214, and 
earlier VA medical examination reports are of record.  
Moreover, post-service treatment records (VA and private) 
adequately identified as relevant to the claims have been 
obtained, to the extent possible.  

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claims.  The Board further finds that 
there has been compliance with its prior Remands.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Accordingly, the Board will 
proceed with appellate review.

Residuals of Right Shoulder Injury

The Veteran essentially contends that he dislocated his right 
shoulder on his last day in Vietnam when a claymore mine 
exploded causing him to fall to the ground and he has had 
problems with his shoulder since that time.  He seeks 
service-connected compensation benefits on such basis.    

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  As 
a general matter, service connection for a disability on the 
basis of the merits of such claim requires (1) the existence 
of a current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2008).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  Where a veteran served continuously for 
ninety (90) days or more during a period of war or after 
December 31, 1946, and manifests certain chronic diseases, 
such as arthritis to a degree of 10 percent or more within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of a disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In the present case, the medical evidence clearly shows that 
the Veteran has a current right shoulder disorder.  Indeed, 
the Veteran underwent examination in July 2007 and was 
diagnosed with mild degenerative arthritis of the right 
shoulder at that time.  The July 2007 diagnosis is consistent 
with earlier medical evidence of record that also includes 
findings of osteoarthritis and degenerative joint disease of 
the right shoulder.  

However, the evidence does not show that the Veteran's 
current right shoulder disorder is related to service or any 
injury incurred therein.  While the Veteran has reported that 
he suffered a right shoulder dislocation following an 
explosion of a claymore mine in service and the Veteran is 
considered competent to report such injury, the record 
reflects that the JSRRC was unable to document the explosion 
described by the Veteran after searching the unit history of 
the 183rd Aviation Company to which the Veteran was assigned 
during the time in question.  Additionally, service treatment 
records, to include the separation examination report, are 
absent of any complaints, findings, or treatment pertaining 
to the right shoulder and there is no reference to an in-
service shoulder injury.  Indeed, at separation, the 
Veteran's upper extremities were clinically evaluated as 
normal and the Veteran specifically denied having a history 
of painful or trick shoulder.  Furthermore, the first mention 
of a right shoulder problem of record is noted in a July 1996 
treatment record, which is 29 years after service.  At that 
time, the Veteran reported that he was in a car accident 
years before and had injured his right arm in the accident.  
Notably, the Veteran made no mention of an in-service right 
shoulder injury until a few months prior to filing his 
current claim in June 1998.  

In light of the foregoing, particularly the service treatment 
records showing no in-service right shoulder injury and the 
Veteran's 1996 statement relating his right arm injury to a 
motor vehicular accident unrelated to service, the Board 
affords the Veteran's account of an in-service right shoulder 
injury no probative value as it lacks credibility.  In this 
regard, the record reflects that the Veteran has asserted, at 
various times, that he has combat service; however, the 
Veteran is not in receipt of any awards or decorations 
indicative of combat service.  Thus, the presumption afforded 
combat veterans under 38 U.S.C.A. § 1154(b) does not apply in 
this case.  Furthermore, the Board affords the Veteran's 
assertion that he has had a continuity of right shoulder 
problems since service no probative value as the assertion is 
not shown to be consistent with the evidence of record and, 
consequently, is not deemed credible.  

The Board further notes that the July 2007 VA medical 
examiner in an August 2007 supplementary examination report 
concluded that it was less likely than not that the Veteran's 
right upper extremity condition was related to his active 
military duty after review of the claims folder.  In support 
of his conclusion, the examiner explained that it did not 
appear that the Veteran sustained any major damage to the 
right shoulder upon review of the service treatment records 
despite the history given by the Veteran.  The examiner 
referenced the July 1967 separation report of medical history 
wherein the Veteran denied having a painful or trick shoulder 
or elbow, the physical examination showing normal upper 
extremities, and post-service evidence of trauma to the right 
arm to include a dislocation to the right shoulder in a fist 
fight and injury in a motor vehicle accident.  The examiner 
wrote that he could find nothing that established a nexus 
between the Veteran's current shoulder and right upper 
extremity condition, to include compressive neuropathies, to 
his active military service.  The July 2007 VA medical 
examiner's opinion is the only competent medical opinion of 
record pertaining to the Veteran's right shoulder.  As the 
examiner's opinion was based on interview and examination of 
the Veteran as well as review of the claims folder and is 
supported by adequate rationale, the Board affords it great 
probative value.  

While the Veteran has asserted that he has right shoulder 
problems related to active service, the Veteran lacks the 
medical expertise to render a competent medical opinion 
regarding the cause of his claimed right shoulder disability.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, his opinion 
is afforded no probative value.  Moreover, as explained 
above, the Veteran has not presented credible evidence of an 
in-service right shoulder injury or a continuity of right 
shoulder problems since service.    

Thus, as the Veteran has not presented credible evidence of 
an in-service right shoulder injury and the probative 
evidence shows that a right shoulder disorder manifested many 
years after service and is not otherwise related to active 
service, the Board finds that the preponderance of the 
evidence weighs against the Veteran's claim for service 
connection.  Therefore, service connection for residuals of a 
right shoulder injury is not warranted.  
     
PTSD

VA regulation 38 C.F.R. § 3.304(f) (2008) sets forth the 
three elements specifically required to establish service 
connection for PTSD.  In order for service connection to be 
awarded for PTSD, the record must show:  (1) a current 
medical diagnosis of PTSD in accordance with 38 C.F.R. 
§ 4.125(a) (2008); (2) combat status or credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
diagnosed PTSD and the claimed in-service stressor.

With regard to the second criterion, evidence of in-service 
stressors, the evidence necessary to establish that the 
claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2008).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  38 C.F.R. § 3.304(f) (2008).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  A 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Moreau, 
9 Vet. App. at 395-96.

In the present case, there is both favorable and unfavorable 
medical evidence of record regarding the medical question of 
whether the Veteran currently suffers from PTSD.  In support 
of the Veteran's claim, the Board notes that a VA physician 
included an impression of PTSD in addition to alcohol 
dependence in a May 1998 treatment record.  However, when the 
Veteran underwent a PTSD examination a few months later in 
August 1998, the examiner only noted an Axis I diagnosis of 
alcohol abuse in early full remission, finding that the 
Veteran did not meet all the diagnostic criteria for PTSD.  
Similarly, the July 2007 VA PTSD examiner diagnosed the 
Veteran with mood disorder not otherwise specified on Axis I 
but did not include a diagnosis of PTSD.  The July 2007 VA 
PTSD examiner explained that the Veteran, on the whole, 
demonstrated insufficient symptoms for the diagnosis of PTSD.  

Upon consideration of the foregoing, the Board notes that the 
evidence suggests that the Veteran does not suffer from PTSD 
as two medical professionals with specialized expertise in 
the area of mental disorders have examined the Veteran and 
found that he does not meet the criteria for PTSD.  Moreover, 
it is not clear from the May 1998 treatment record whether 
the examining physician has such specialized expertise.  
However, as there is no definitive evidence to show that the 
physician does not have the necessary expertise to render a 
competent psychiatric diagnosis, the Board resolves doubt in 
favor of the Veteran in finding that he currently suffers 
from PTSD as the May 1998 diagnosis is not shown to be 
without some probative value.  See McClain v. Nicholson, 21 
Vet. App. 319 (2007).  Moreover, it appears that the May 1998 
VA physician related the Veteran's PTSD to his reported 
combat service in Vietnam.    

However, the evidence does not show that the Veteran has 
combat service.  While the Veteran clearly had service in 
Vietnam during a time when hostilities were present, as 
stated below, the Veteran's DD Form 214 and service personnel 
records do not show that he is in receipt of any awards or 
decorations clearly indicative of combat status.  Thus, he is 
not entitled to the presumption afforded combat veterans 
under 38 U.S.C.A. § 1154(b).  As such, the record must 
contain corroborative evidence that substantiates or verifies 
the Veteran's statements as to the occurrence of the claimed 
in-service stressor events.  

In this regard, the Board notes that the Veteran has 
asserted, among other things, that he saw a man beaten to 
death by Vietnam police on Thanksgiving Day 1966 and being 
blown into the air when leaving the latrine after a claymore 
mine exploded in July 1967 as his claimed stressor events.  
However, the JSRRC was unable to document the incidents 
described by the Veteran after review of relevant unit 
records.  The Veteran has not provided sufficient detailed 
information regarding other claimed stressor events despite 
being asked to provide additional information in March 2007 
correspondence.  Moreover, the service records make no 
mention of any injury related to an explosion or any of the 
events asserted by the Veteran.  

Thus, as there is no credible independent evidence in support 
the Veteran's account of his claimed stressor events, the 
Board finds that the preponderance of the evidence weighs 
against the claim and, consequently, service connection for 
PTSD is not warranted.   
       
Hearing Loss with Vertigo

The Veteran contends that he has hearing loss as a result of 
acoustic trauma sustained after being blown into the air as a 
result of an explosion during his Vietnam service.  The 
Veteran seeks service-connected compensation benefits on such 
basis.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  As 
a general matter, service connection for a disability on the 
basis of the merits of such claim requires (1) the existence 
of a current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2008).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  Where a veteran served continuously for 
ninety (90) days or more during a period of war or after 
December 31, 1946, and manifests certain chronic diseases, 
such as sensorineural hearing loss to a degree of 10 percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of a disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).  VA regulations, 
however, do not preclude service connection for a hearing 
loss that first met VA's definition of disability after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Further, where a current disability due to hearing loss is 
present, service connection can be granted for a hearing loss 
disability where the veteran can establish a nexus between 
his current hearing loss and a disability or injury he 
suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).

Hearing Loss, Right Ear

In regard to the right ear, the Board initially notes that 
the Veteran is not shown to have a right ear hearing 
impairment as defined by VA regulation.  In this regard, the 
Board notes that the Veteran underwent VA audiological 
examination in July 2007 and was noted to have exhibited pure 
tone thresholds in decibels (dB) of 15 dB at 500 Hertz (Hz), 
15 dB at 1000 Hz, 25 dB at 2000 Hz, 30 dB at 3000 Hz, and 35 
dB at 4000 Hz for the right ear with a speech recognition 
score of 94 percent.  Thus, neither the auditory thresholds 
nor the speech recognition score for the right ear meets 
requisite levels to qualify as a hearing impairment under 
38 C.F.R. § 3.385.  There is, further, no other evidence of 
record relevant to the appeal period to show that the Veteran 
has a current right ear hearing impairment as defined by VA 
regulation.  

Thus, the competent medical evidence does not show a current 
right ear hearing impairment at any time during the course of 
this appeal.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed).  In the absence of evidence of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, the 
preponderance of the evidence is against the Veteran's claim 
and service connection for right ear hearing loss is not 
warranted.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Hearing Loss, Left Ear

In regard to the left ear, however, the Board notes that the 
Veteran clearly demonstrates a left ear hearing impairment as 
defined by VA regulation.  In this regard, the Board notes 
that the Veteran exhibited pure tone thresholds in decibels 
(dB) of 45 dB at 500 Hertz (Hz), 25 dB at 1000 Hz, 45 dB at 
2000 Hz, 70 dB at 3000 Hz, and 65 dB at 4000 Hz for the left 
ear with a speech recognition score of 92 percent at the July 
2007 VA audiological examination.

The Board additionally notes that the Veteran has competently 
reported having sustained acoustic trauma in service.  While 
the specific incident of having flown into the air and landed 
on the ground following an explosion has not been supported 
by credible independent evidence for reasons explained above, 
the Board does note that the information provided by the 
JSRRC about the general conditions of the Veteran's service 
during the time he was stationed in Vietnam indicates that he 
was likely exposed to military noise and, thus, likely 
sustained acoustic trauma.

Furthermore, there is both favorable and unfavorable medical 
opinion evidence of record addressing the medical question of 
whether left ear hearing loss is related to acoustic trauma 
in service.  In this regard, the Board notes that the July 
2007 VA audiological examiner concluded that it was not 
likely that the Veteran's hearing loss was related to service 
because the service treatment records were negative for any 
complaint of hearing problems and indicated normal hearing at 
both entrance and separation.  However, a private 
otolaryngologist wrote in an August 2002 letter that the 
symptomatology associated with the Veteran's left ear was 
compatible with a cochlear nerve injury or cochlear injury 
and that his vertigo may be associated with this.  The 
otolaryngologist further related the Veteran's left ear 
hearing loss to in-service acoustic trauma in said 
correspondence.        

Thus, after careful consideration of the evidence above, the 
Board finds that there is an approximate balance of positive 
and negative evidence as to the material issue of whether the 
Veteran's current left ear impairment with vertigo is related 
to in-service acoustic trauma.  As the evidence is in 
relative equipoise, the Board resolves any reasonable doubt 
in favor of the Veteran and finds that service connection for 
left ear hearing loss with vertigo is warranted.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. §  3.102 (2008).   


ORDER

1.  Entitlement to service connection for residuals of a 
right shoulder injury to include arthritis is denied.

2.  Entitlement to service connection for PTSD is denied.

3.  Entitlement to service connection for right ear hearing 
loss is denied.

4.  Entitlement to service connection for left ear hearing 
loss with vertigo is granted.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


